Name: Commission Implementing Regulation (EU) 2019/1130 of 2 July 2019 on the uniform conditions for the harmonised application of territorial typologies pursuant to Regulation (EC) No 1059/2003 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: economic analysis;  executive power and public service;  technology and technical regulations;  documentation;  information technology and data processing
 Date Published: nan

 3.7.2019 EN Official Journal of the European Union L 179/9 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1130 of 2 July 2019 on the uniform conditions for the harmonised application of territorial typologies pursuant to Regulation (EC) No 1059/2003 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (1), and in particular Article 4b(5) thereof, Whereas: (1) Regulation (EC) No 1059/2003 constitutes the legal framework for the regional classification of the Union in order to enable the collection, compilation and dissemination of harmonised regional statistics. (2) Article 4b of Regulation (EC) No 1059/2003 empowers the Commission to establish at Union level uniform conditions for the harmonised application of the territorial typologies referred to in that Article. (3) Those conditions should describe the method for assigning the typologies to individual local administrative units (LAUs) and Nomenclature of Territorial Units for Statistics (NUTS) level 3 regions. (4) When applying the uniform conditions, it is important to take account of geographical, socioeconomic, historical, cultural and environmental circumstances. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The uniform conditions for the harmonised application of the grid-based typology and the LAU-level and NUTS level 3 typologies shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 154, 21.6.2003, p. 1. ANNEX 1. The uniform conditions for the harmonised application of the grid-based typology shall be the following: Element as established in Regulation (EC) No 1059/2003 Labels Conditions Grid-based typology Rural grid cells or Low density grid cells 1 km2 grid cells with density below 300 inhabitants/km2 and other cells outside urban clusters. Urban clusters or Moderate density clusters Contiguous (including diagonals) 1 km2 grid cells with a density of at least 300 inhabitants/km2, and a minimum of 5 000 inhabitants in the cluster. Urban centres or High density clusters Contiguous (without diagonals) 1 km2 grid cells within the urban cluster with a density of at least 1 500 inhabitants/km2 and a minimum of 50 000 inhabitants in the cluster after gap filling. 2. The uniform conditions for the harmonised application of the typologies at LAU level shall be the following: Element as established in Regulation (EC) No 1059/2003 Labels Conditions Degree of urbanisation (DEGURBA) Urban areas Cities or Densely populated areas LAU level territorial units where at least 50 % of the population lives in urban centres. Towns and suburbs or Intermediate density areas LAU level territorial units where less than 50 % of the population lives in rural grid cells and less than 50 % lives in urban centres. Rural areas or Thinly populated areas LAU level territorial units where at least 50 % of the population lives in rural grid cells. Functional urban areas Functional urban areas Cities LAU level territorial units defined as Cities or Densely populated areas Commuting zone LAU level territorial units from which at least 15 % of the employed population commutes to the city, whereby enclaves are included and exclaves are excluded. Coastal areas Coastal areas LAU level territorial units that border the sea or that have at least 50 % of their surface within a distance of 10 km from the sea. Enclaves (non-coastal LAUs surrounded by adjacent coastal LAUs) are added. Non-coastal areas LAU level territorial units that are not Coastal areas i.e. that do not border the sea and have less than 50 % of their surface within a distance of 10 km from the sea. 3. The uniform conditions for the harmonised application of the typologies at NUTS level 3 shall be the following: Element as established in Regulation (EC) No 1059/2003 Labels Conditions Urban-rural typology Predominantly urban regions NUTS level 3 regions where at least 80 % of the population live in urban clusters. Intermediate regions NUTS level 3 regions where more than 50 % but less than 80 % of the population live in urban clusters. Predominantly rural regions NUTS level 3 regions where at least 50 % of the population live in rural grid cells. Metropolitan typology Metropolitan regions A single or an aggregation of NUTS level 3 region(s) in which at least 50 % of the population live in functional urban areas of at least 250 000 inhabitants. Non-metropolitan regions NUTS level 3 regions that are not Metropolitan regions. Coastal typology Coastal regions NUTS level 3 regions that border the sea, or those in which at least 50 % of the population live within 50 km from the coastline, as well as the NUTS level 3 region of Hamburg (Germany). Non-coastal regions NUTS level 3 regions that are not Coastal regions.